Investment projects in energy infrastructure within the European Community (debate)
The next item is the report by Adina-Ioana Vălean, on behalf of the Committee on Industry, Research and Energy, on the proposal for a Council regulation concerning the notification to the Commission of investment projects in energy infrastructure within the European Community and repealing Regulation (EC) No 736/96 - C7-0125/2009 -.
rapporteur. - Madam President, I fully appreciate your presence in the plenary this evening. I would like to thank all the shadow rapporteurs for our fruitful discussions and our work on this report. The entry into force of the Treaty of Lisbon is giving the European Union more competence in the field of energy policy. I believe this is an area where, if Member States work together, Europe can ensure secure, cheaper and more efficient energy for its citizens. Together, we can minimise the impact of unpredictable events, such as the gas disruption Europe experienced last winter.
Of course, Europe cannot interfere in gas flow outside its borders or solve such disputes, but what we can do is ensure that our infrastructure is able to cope with supply shortages or failures, and make the market more transparent and efficient. Europe has set this priority very high on its agenda. Last year, we adopted a third energy package which aims to ensure a more competitive and efficient energy market. A regulation on the security of gas supplies is currently on the table in Parliament and tomorrow's vote on the regulation on notification of investments in energy infrastructure will contribute to making the market more transparent and more predictable.
In this context, I think it would be a pity to waste the opportunity this new instrument offers, by not applying the correct legal basis provided by the new Article 194 of the Lisbon Treaty. It is a very important institutional, political and legal point. This regulation is not only a tool for collecting information; it can also give an overall picture of investments in energy infrastructure as a basis for policy making. So, in the event that the Council adopts this regulation on the wrong legal basis, I consider that Parliament should pursue this matter further at the European Court of Justice, and let me assure you, it will.
On the substance now; I have said this before to Mr Barroso and I will say it again to you, Commissioner Oettinger: Europe is standing at a turning point and our priority now should be more than ever to support our companies and create a positive environment for competitiveness. We therefore need strong policies and especially a stronger reliable energy policy. The aim in the end is to ensure secure and cheap energy for both our citizens and our companies. In this perceptive, I should hope that gathering data will not become a purpose in itself. We have to make sure that this regulation will not create yet another bureaucratic burden on companies and that confidentiality of commercially sensitive information will be reinforced.
On another issue, I can only regret that the PPE and S&D Groups introduced an amendment requiring EU companies to provide data on investments in projects in third countries. I challenge anyone to find the legal basis in the treaties that would allow extra-territoriality in energy policy. Furthermore, I believe we should first start proving that we know what is planned at European level before looking outside our borders. I have also noticed the temptation in this House to include everything in this regulation. I think that this is a mistake. For this instrument to be efficient, we must focus on real consistent information and keep in mind avoiding too much bureaucracy and confidentiality issues for our companies and the Commission. I have tried to achieve this balance by, on the one hand, giving the Commission the opportunity of having an overview of possible future developments but also, on the other hand, ensuring that this picture is as accurate as possible.
We also need some certainty about future investments to ensure proper and solid policy making. I would also need to be reassured, Commissioner Oettinger. I want to avoid a situation where the Commission, having gathered the data, starts imposing investment plans and ends up telling companies not to invest here but there. However, it should provide solutions and incentives for companies to make short-term non-profitable investments which may be needed to ensure security of supply, otherwise the loopholes will remain.
I am stopping here. Thank you for your time and I look forward to hearing your comments.
Madam President, Mrs Vălean, honourable Members, the gas crisis at the beginning of last year showed us how important it is for Europe to have an energy infrastructure in place that not only promotes the functioning of the internal market, but that also enables solidarity between the Member States and the regions affected in the event of a crisis. It is therefore important for the Commission to get an overview of what new investment projects are planned or are under construction and which old installations are to be permanently taken out of service. Thus, our proposal is to develop and rework an information instrument that originated at the time of another crisis, namely, the first oil price crisis.
This proposal aims to extend the area of application of the regulation, in particular, in the areas of renewable energies and CCS. We welcome the proposals that have come from within Parliament to include areas of application such as district heating networks or gas, coal and oil production capacities. We also want to take account of existing reporting obligations, provided the information available within the context of the analyses that are to be carried out by the Commission is useable.
(Loss of sound)
We would like to try again and see if it works with the German.
Madam President, honourable Members, I raised the issue of how the Commission wants to evaluate the information that it obtains from the Member States in the context of this regulation. Our analyses will firstly look at the anticipated development of the infrastructure in terms of the expected changes in demand. We will consider whether the new capacities that are expected will match the forecasts of future demand or whether we can expect shortfalls.
In this regard, unlike in the current regulation, it would seem important for institutional talks on these subject areas to be introduced. The Commission therefore proposes, firstly, to publish a report every two years on structural developments in energy infrastructure. This is intended to help to improve transparency for all market operators. Secondly, we also want a political debate with Parliament and the Member States in order to draw conclusions from this. I would like to emphasise that last point, because one thing is clear: the regulation itself is an instrument for collecting and gathering information in order to show us if any action needs to be taken. How we go about this needs to be dealt with in the context of specific energy policy initiatives.
This brings me to the point, Mrs Vălean, that is of interest to you and to the entire House, namely the new Article 194 of the Treaty of Lisbon and its application. For all of us - Parliament, the Council and the Commission - this article represents both an opportunity and an obligation to shape EU energy policy in close cooperation - in other words, together with the European Parliament in particular. As the new Commissioner for Energy, I would therefore like to involve this House extensively in all future policy measures as far as possible and at an early stage. However, the legal act to which today's debate refers only concerns the collection and evaluation of information in the energy sector and therefore is based, according to the Commission's interpretation, on Articles 337 and 187 of the Euratom Treaty. The content of the regulation complies with both of these articles of primary law and, in accordance with case law, the choice of legal basis for secondary law must be linked to measurable criteria relating to content.
No energy policy is established by the collection and evaluation of information alone, which is why, in my view, a decision is needed here. I beg your indulgence in this regard.
Commissioner, you have attempted to explain the reason why we are not working on a codecision basis. I, too, remain of the same view as my fellow Member, Mrs Vălean, the rapporteur for this report, that it would have been a good idea for this regulation to be discussed on a codecision basis.
The new regulation is a legislative instrument of paramount importance to the European Union energy market. This analysis should supplement national and regional strategies and help consolidate energy security by identifying potential loopholes and risks in terms of infrastructure and investment, with a view to ensuring a balance between supply and demand in the energy sector.
I think that the Commission's proposal contains a number of points that are unclear, but which I believe have been resolved through the amendments tabled, such as the issue of publishing energy data sent by Member States. This data needs to be aggregated at national and regional level. This helps prevent the disclosure of commercially sensitive information.
Another issue is the need to clarify what is meant by 'specific body' or a body entrusted with the preparation and adoption of EU-wide multiannual network development and investment plans in energy infrastructure. There is also the issue of avoiding the double collection of this data and determining when reports need to be submitted for a certain project, for instance, after the authorities have received the construction permit application.
Another particularly important aspect is the issue of monitoring in third countries European investment which has an impact on the European energy market. I believe that investments made in third countries by both governments and national companies, which have a significant impact on the energy market, must be reported as part of this regulation.
Madam President, European integration, security and energy solidarity require common management of investment in all Member States as part of a broadly-understood energy infrastructure and, in particular, of the transmission infrastructure. Optimal solutions for investment in this area require objective information about the condition of the infrastructure in individual national systems, as well as information which is essential to carry out a central EU study of future integration.
What is important is that the element of competition in the common market for products and services, which is influenced mainly by the cost of energy in each Member State, and the need to maintain trade secrets, should not obscure or disrupt integration processes. Let us keep secret only what must be kept secret - military infrastructure facilities.
This is important, mainly because decisions taken about investments such as this, for example, the construction of a northern or southern gas pipeline, should not be exclusively egoistic measures taken in the interests of just a few EU Member States. Let us establish a complex, long-term energy infrastructure plan for the entire Union, based on the principles of cooperation, trust and solidarity. The current Regulation will, unfortunately, serve this end only to a certain degree and, in my opinion, it should, for example, also encompass the priorities of Member States.
Madam President, I am extremely pleased to see the Commission's commitment to promoting best practice and improving energy efficiency in the European energy market. Energy efficiency is crucial for both jobs and growth in Europe and is essential if we are to achieve the 2 °C objective. The two main prerequisites in this context are smart energy grids and a free, well-functioning internal market in energy. Naturally, both these require the Commission to have a good knowledge of the current infrastructure and market - and that is what this proposal is about.
We also need the bureaucracy that deals with this information to be efficient, however. We must avoid duplication and the information communicated must be that which is required to achieve the objectives set. If we are to achieve a functioning market, it is also incredibly important that the information gathered from European enterprises is protected, so as to avoid any disturbance of the market. I will be supporting the author's report and I call on the House to reject the incredibly bureaucratic proposals tabled by the Group of the Greens/European Free Alliance.
As mentioned previously, the proposal's objectives are incredibly important - so important that they have been given a separate legal basis in Article 194 of the Treaty of Lisbon, in which they are practically listed word for word. The full participation of the European Parliament through the ordinary legislative procedure pursuant to this treaty should therefore be a matter of course. Anything else would not be worthy of us and would be an incredibly unfortunate start to the cooperation that we need between Parliament and the Commission for a functioning internal market in energy.
Commissioner, it is good that you want to debate the result of this tool before the European Parliament, but the main thing to respect with regard to the European Parliament is the ordinary legislative procedure. We will find this tool useful, but it could be more operational, more effective and more transparent.
More effective, in particular, if it took into account all the decentralised energy sources. It is not a matter of counting every single solar panel, but at Member State level we have information that you could gather to see what all the plans for decentralised energy add up to. When we are talking about democracy and transparency, I am surprised to hear our Liberal fellow Member reply 'bureaucracy'. This instrument must be transparent, it must be debated, and the Commission must consult all the stakeholders, unions and associations, among others. Finally, taxpayers are contributing a great deal to the energy transition effort, and it is important that we have information on funding, to know exactly how taxpayers are funding energy transition in Europe. I hope that the amendments that have been tabled will be adopted by a large number of Members tomorrow, by more than there are here this evening.
The proposal for regular information on investment projects in the area of EU energy infrastructure is questionable. It will involve EU bodies in the area of competitive relationships between companies that are mostly privately owned. In my opinion, there are two layers to this proposal. One layer concerns the content of such mandatory information, particularly regarding its scope and details. The second layer concerns the level of confidentiality and the ensuing obligations of the Commission to maintain secrecy.
I firmly believe that the information which has to be communicated should be of a more descriptive nature, giving a rough overview of energy networks and their future development. In this way, the Commission would have a sufficient overview of the links between individual countries and, at the same time, also a sufficient overview of existing networks and the outlook for the future. It also logically gives rise to the question of what the Commission would do if it was convinced that there was insufficient capacity in a certain area, or if, on the contrary, there was excess capacity. With a sufficient level of general information, we would also do away with the problem of awkward discussions concerning the maintenance of secrecy in relation to certain strategic plans of the energy companies.
Events in recent years have shown us that the energy security of the EU is more a wish than a reality.
The energy systems of the EU Member States are neither sufficiently compatible nor sufficiently interlinked. That is why many countries found themselves in a situation without heat and gas at the start of last year, despite all the solidarity and goodwill of the EU. It will take extensive initiatives from the European Commission to correct this situation, and it is therefore necessary for the European Commission to be informed in its work in a qualified and detailed way, both by Member States and by the private sector.
For these reasons, we may regard the draft Council Regulation concerning the notification of investment projects in energy infrastructure as a natural and necessary step in the extension of EU energy policy, responding to current developments in the field of energy supply in the EU. The amendment proposals included in the report on this point of the programme improve the wording of the regulation and I therefore consider it right to support them.
(IT) Madam President, ladies and gentlemen, the excellent report by Mrs Vălean makes some sensible points with which I agree.
Firstly, the requirement to guarantee an optimum level of security with regard to the data and the information requested under the proposal, namely that which economic operators regard as sensitive data. Secondly, the requirement to provide for the possibility of aggregating data at a broader regional level as well, given that the national level is sometimes of no significance. Thirdly, notification should have a practical purpose and should complement the analysis of the development of the European gas system.
For this reason, the Commission should be obliged to discuss its analyses with the Member States and with operators in the sectors; this is a commitment that the Commission made here with us.
We must also successfully avoid a duplication of the work that operators, national regulatory authorities and Member States have to undertake in order to define the national plans aimed at protecting the security of supply, with specific reference to the gas infrastructure, and also guarantee that, if operators decide to change their investment plans, they are not penalised in any way.
I shall conclude by drawing attention to Article 1(2) of the proposal, in which the time limits of notification are discussed. The fact that many projects do not go beyond the planning stage must be taken into account. The best possible result could therefore be achieved if notification concerned only those projects that have obtained the necessary authorisations and permits or those for which a final investment decision has been taken.
(RO) I would like to begin by congratulating the rapporteur on the fine job she has done. The Treaty of Lisbon strengthens the European Union's powers in the area of energy policy. EU energy security and solidarity between Member States in energy crisis situations are vital to the European Union's energy policy. The present regulation sets out a Community framework for notifying the Commission about data and information on investment projects in the energy infrastructure for oil, gas, electricity and biofuels, as well as on the projects involving the geological storage of carbon emitted in the energy sector.
In fact, the Commission will be able to submit proposals on how to make better use of existing capacities and identify solutions in energy crisis situations. The regulation must not significantly overload the administrative burden which energy companies have to deal with. However, I believe that this regulation should also be applied to European companies which invest in energy infrastructure projects in third countries and are directly linked to the energy networks of one or more Member States or have a significant impact on them. This is why I hope that Amendment 74 will receive majority support tomorrow.
Madam President, some of the amendments that we are considering tonight reflect our manic obsession with renewables. We continue to talk about the importance of reducing CO2 emissions, even while the theory of man-made global warming is falling apart in front of our eyes.
But if we were serious about reducing CO2 emissions, surely we should be favouring nuclear power stations and not renewables. We have chosen to put in place incentives that grossly distort the market in favour of renewables and against nuclear power.
Europe needs competitive, reliable, mainstream, base-load, generating capacity which nuclear power can deliver. In the meantime, the pathetic trickle of intermittent electricity from wind farms cannot be relied upon to power Europe's industries.
Many countries in the EU, including my own, are facing the prospect of an energy crunch later this decade, partly as a result of the Large Combustion Plant Directive. Unless we get on and build serious generating capacity, by which I mean nuclear and coal, then we will find ourselves with the lights going out.
(PL) The question of energy and the energy network is a crucial issue for the future of the European economy. The significance of energy security is repeated in a variety of documents, debates and meetings. However, in order for words and declarations to be followed by specific solutions and measurable effects, we should first and foremost ensure an appropriate level of financing for investments which are being planned. According to a report produced by Exxon Mobil, one of the world's largest fuel corporations, world demand for energy is going to rise by around 1.2% annually, so that by the year 2030, demand will have risen by approximately 35%.
The requirement for gas, which will be the second most important energy source, is going to rise by 1.8% annually. Currently, the world uses a little over 3 billion m3. In 2030, it will need around 4.3 billion m3. A consequence of Europe's growing need for gas will be an increased dependence on imports of this resource, from 45% in 2005 to 70% in 2030. In view of these figures, financial support from the European Community for the energy network should be treated strategically.
In the present economic and financial situation, it is especially difficult to find investors for many projects. Only appropriate support from the European Union will enable these projects to be continued. Priority should be given to those projects which concentrate on cross-border needs and contribute to the development of new technologies which are of fundamental significance for the future energy needs of Europe. These projects will help eliminate differences in connections between systems in the European Union, and will make possible further optimal use of the European Union's own sources of energy.
Madam President, this question is a very important for at least three reasons: firstly, we must think about energy security, because the day is going to come when fossil fuels run out; secondly, our climate change targets for 2020 or, as some people have advocated, 3020 or even 4020; and thirdly, and very importantly, we must reduce our reliance on fossil fuels that come from sometimes unstable and dictatorial regimes.
So time is not on our side and one of the areas which requires grave attention is that of research and innovation. And I am worried about duplication in that area.
I learned recently there were 45 different groups doing research into salmonella bacteria. Now, if this could happen with salmonella bacteria, you could have 450 groups doing the same research into renewable energies, for example, wind energy, solar energy, tidal energy and wave energy.
So I want to ask the Commission what plans they have to coordinate this research so that the best use is made of resources in terms of getting the technology we need.
(RO) I wish to congratulate Mrs Vălean for this report. I would like to highlight some aspects regarding the importance of infrastructure investments. Continuous development of the energy infrastructure is the only way to cope with an ever-changing society. The development of existing networks, along with investment in new types of networks adapted to innovative energy resources, is a vital factor intended to facilitate access to new energy sources, both for the population and industry.
At present, regional cooperation occurs de facto in the energy sector. However, it needs to be reinforced with clear regulations. Solidarity between Member States must be translated from an idea into reality. Increasing investment in IT systems for monitoring and reporting on fuel stocks during a crisis is also important.
Finally, I would like to emphasise that investments and the deployment of ICT solutions in the energy sector are key to the development of an energy-efficient, low carbon economy.
(SK) The Lisbon Treaty, which has strengthened the powers of the EU in the field of energy policy, should be actively exploited in order to overcome difficulties and prevent possible problems on the energy market.
The provision of information on investment projects within the energy infrastructure will help to identify gaps between supply and demand in this sector, and will therefore also contribute to the creation of a better common energy policy in the spirit of solidarity, bringing the Member States closer together on the energy market. For the aforementioned reasons, I agree with the view that it is necessary to gather precise and adequate information on planned investments, in order that the EU can make informed decisions on energy policy, based on an integrated picture and on the situation prevailing in all of the Member States.
(PL) A guarantee of stable and uninterrupted energy supplies has become a priority for the governments of Member States of the Union, as it has for the Community as a whole. Special responsibility for this matter lies with the European Commission which, by its actions, should aim to secure energy supplies for the Community by developing and monitoring the correct functioning of the European energy market.
One of the mechanisms of the Commission's multi-dimensional energy policy should be support for effective investment projects in the energy sector. The Commission should carry out regular analyses and research. The analyses should be based on information about investment projects in the energy infrastructure of individual countries, with an emphasis not only on facilities which are currently in use, but also on analysis of investment projects which aim to increase diversification, both of the sources of the raw materials for energy and the way they are transported and processed. When the Commission has similar analyses from all the countries of the Union, it will be able to select the strategy which is most advantageous for the European energy market.
(DE) Madam President, Commissioner Oettinger, one of the key problems in the energy sector is, of course, the storage of energy. I believe that, in connection with the security of supply, we need to think more about the subject of storage. In connection with renewable energies in particular, this is an enormous challenge.
On the other hand, we also need to create intelligent networks. The more renewable energy we have, the more chances we have of making our environment significantly more energy efficient with intelligent networks and, ultimately, also providing households with incentives to use intelligent metering to reduce consumption as well as costs. The increase in efficiency will play a very important and key role in future, not only in the production of energy, but also, and in particular, in the consumption of energy.
Madam President, honourable Members, I would like to thank you for your valuable suggestions for improvement. The Commission will take steps to ensure that many of your suggestions are taken into consideration by the Member States in the final version of the regulation.
The Commission is aware of the confidential nature of the information relating to planned projects. For that reason, we agree with the suggestions of this House to publish only data that has previously been collected at Member State level. In addition, the data should be aggregated at European level in such a way that no inferences can be made about individual companies and their business policies. This is important in cases where there is only one company operating at national level in a particular energy sector.
As I have already mentioned, we also welcome the extension of the area of application to cover oil, gas and coal production capacities. I do not wish to conceal the fact that the Member States are less favourably inclined towards this proposal, but promise to review the inclusion of these capacities within five years.
Irrespective of our different interpretations with regard to the legal basis for the regulation, I can assure you that the Commission's aim is to have a broad debate in the area of infrastructure. The new infrastructure and solidarity instrument that is to be developed, which is intended to follow on from the Community financial aid to the trans-European energy networks, will provide the opportunity for this, as will the Commission's progress reports on the implementation of the economic recovery programme in respect of benefits to energy projects.
rapporteur. - Madam President, I should like to thank the Commissioner and colleagues for their interesting input in the debate.
Just a few words in conclusion - or as my conclusion at least. First of all, I would like to stress again that policies should certainly abstain from interfering with the market. Let us not forget that Europe is a market economy and policies are only here to correct the market weaknesses.
Secondly, my opinion remains firmly that we should not use this regulation to verify the correct application of other regulations or include exhaustive information; it is not an exercise in statistics. We must definitely keep the information gathered to a certain degree of relevance, otherwise it will lose its purpose under a massive amount of data. And this regulation is not about devising a policy on renewables or gas.
Finally, I would like to say to my colleague, Lena Ek, that I only hope the aggregated data that we have as a result of this regulation will help us to become smarter in energy issues and will be in our general interest.
The debate is closed.
The vote will take place on Thursday, 25 February 2010.
Written statements (Rule 149)
I congratulate the European Commission on having submitted to the Council the amended regulation on investment projects in energy infrastructure within the European Union.
The report enriches the contents in a meaningful and up-to-date way, and does so for two reasons. The first reason is to provide transparent information on the security and confidentiality of the sensitive data that the Commission will have to receive periodically in order to manage energy policy effectively. The report is in line with the Treaty of Lisbon, in which particular attention is paid to energy policy by means of the strengthening and coordinating of its methods and of the investments required for the sector.
The Copenhagen Summit's failure to satisfy the world's political leaders means that the policies to be pursued require a change of strategy. The European Parliament is paying particular attention to the problem with the aim of overseeing energy investments in the construction, transport and storage of associated energy products, so as to satisfy the production and distribution industries and hence safeguard consumers' health.
The second reason is that, since the EU has a shortage of energy products and internal demand - like imports - is growing every day, EU energy policy must focus on diversification, security of supply and energy efficiency.
The principle of solidarity must provide the platform for devising the European Union's energy policies. If Member States work together, they can ensure a more secure, cheaper and more efficient supply of energy resources to citizens and companies. It is of paramount importance for the European Union to have an energy infrastructure which facilitates cooperation between Member States in order to reduce the problems which crop up during energy crises. This regulation will provide the European Commission with information about energy structures so that it can obtain an overview. This includes data about oil and natural gas infrastructures, as well as for renewable energy sources. After collecting this information, it will be possible to highlight deficiencies in the European energy system and then propose measures to rectify them. Measures taken at European level must supplement national and regional strategies. I believe that it is extremely important for us to protect the confidential nature of the commercial information which is gathered. Furthermore, it is also important to monitor those European investments in third countries which have a major impact on the EU energy market.
Madam President, ladies and gentlemen, the proposal for a regulation on investment projects in energy infrastructure within the European Community is an important instrument for promoting an EU-level energy policy effectively.
I support the rationale behind this proposal, namely the need to define a consistent and comprehensive framework for the development of investment in energy infrastructure within the Union that will allow the Commission to monitor the state of development of the investment projects planned in the energy sector.
Monitoring is certainly crucial to ensuring that the policy pursued in support of the projects is transparent, but this is on condition that the administrative burden placed on small and medium-sized enterprises - the driving force behind the EU economy - is reduced to a minimum.
I consider it positive that a compromise has been reached to ensure that the data of operators in the market will be received and processed by the Commission with the necessary confidentiality guaranteed. Investment projects in energy infrastructure are crucial if a free and therefore competitive energy market is to be established.
For this reason, I call on the Commission to provide periodically, on the basis of the data collected, an analysis of the structural development of the energy sector, with the aim of identifying any areas for improvement in the market and any obstacles that prevent it from functioning optimally.
Not a day goes by without a Member State or big company announcing major investment plans in the energy sector. Various gas pipelines, off-shore wind parks and power stations by the dozen are at the drawing board stage. At the same time, coordination between future investments leaves a lot to be desired. This in itself would be more than sufficient reason to endorse the regulation on the table now, which would consolidate into a unified structure all energy investment notification obligations on the part of Member States. The regulation to be adopted makes it possible to harmonise regional investment and helps joint planning, thus strengthening the energy market and supply security.
I think it is important for requirements in the proposal regarding notification of investments not to place an excessive administrative burden on the authorities of Member States. We have to ensure that the method for notification of investments corresponds to previously adopted rules. It is worth recalling in that regard that even now, the EU directives for the internal electricity and natural gas market call for preparing 10-year investment plans.
The original proposal of the European Commission did not extend to investments in district heating. For this reason, the amendment including it among the areas of mandatory information provision, proposed by Parliament's Committee on Industry, Research and Energy, should be endorsed. We must not forget that in new Member States, district heating plays a significant role in serving the population. In Hungary, for instance, this form of heating supplies some 2 million people. District heating investments cannot be left out of consideration during harmonisation of energy investment policies.
Mr President, ladies and gentlemen, In spite of the great uncertainties regarding the implementation of investment projects for energy industry infrastructures, added to the serious difficulties caused currently by the economic and credit crisis for investment plans in the energy sector, we must see clearly that the key factor in the new European energy policy, which is aimed at guaranteeing a secure supply while alleviating the effects of climate change and maintaining competitiveness, is to invest heavily in the coming years in energy industry infrastructures in the European Union. This is an important tool for shaping a common energy policy.
Without sufficient information about our energy infrastructure, we cannot give effective support to the European energy policy at EU level. It is for this reason that I consider our mutual goal in the Community to be the provision of precise and regular information about investment projects in the EU energy infrastructure, the lightening of the burden of information gathering, the improvement of useful analysis based on information submitted to the Commission, while at the same time easing the burden on private sector players who perform an increasing role in investing in infrastructure development.
I would like to offer my sincere thanks to the rapporteur for preparing such a balanced report. The consolidated efforts of the Member States and the European Commission, which are contained in the report, will ensure an integrated and improved system of energy security for the Union, while at the same time achieving better efficiency and reduced consumption of energy. As part of Community energy policy, the Commission and the Member States should identify investments which are necessary to meet the EU's strategic needs in terms of the supply and demand of natural gas and electricity. The regulation establishes common frameworks, on the basis of which the European Commission receives submissions of data and information on energy infrastructure investment projects in the areas of crude oil, natural gas, electricity, biofuels and low emission investment projects for urban heating and cooling systems. It is indisputable that one element necessary for maintaining stability in the energy system is, without doubt, coal, which must not be superseded by renewable energy sources, because they will not meet the needs of the continually expanding and developing economic sectors of the new Member States. In pointing to the advantages of coal as an energy source, it should be pointed out that the use of new technologies will allow us to achieve a greater reduction in pollution and gradual adoption of established CO2 emission limits.
In the context of the new energy policy aimed at guaranteeing the supply of energy, alleviating the impact of climate change and ensuring competitiveness, energy infrastructure investments have a vital role to play. The new policy requirements such as targets for the fuel mix will alter Member States' policies so that they will benefit from a new, modernised energy infrastructure.
The proposal from the Commission is to revise the current system of notification on energy investment projects. The aim is to gather suitable information on planned investments in order to enable the Commission to monitor the situation regarding the infrastructure and anticipate potential problems. Given that current EU legislation already imposes reporting and notification obligations in relation to investments and infrastructures, the use of this information must be better coordinated so that duplication of obligations such as reporting and confidentiality can be avoided, while also improving citizens' access to information. Even though the proposal mainly focuses on administrative matters, it gives an idea of the nature and characteristics envisaged for future investments.
It is therefore important to put further emphasis on the environmental impact of the projects in order to provide guarantees and additional incentives for building and decommissioning energy infrastructures in a sustainable way and with due respect for the environment. I congratulate the rapporteur.
Coping with the rising demand for energy while at the same time protecting the environment, in particular, in respect of anthropogenic climate change, is one of the major tasks that the EU will have to deal with in the future. In this connection, it is extremely important for the European Union to be aware of all energy infrastructure projects in the Member States. This will increase the efficiency of the work to produce a European energy solution. The present text regarding the exchange of information on investment projects in energy infrastructure will provide a good overview of existing energy infrastructures in Europe.
It goes without saying that this report must not provide an opportunity for data abuse. I therefore welcome the cross-party compromise, which lays down clear ground rules for the transfer of data. Central monitoring also enables early establishment of whether Europe is focusing too hard on a single energy source. Overall, the report represents progress towards a modern energy mix.
Mr President, ladies and gentlemen, until now, we have discussed the need to quickly draft a common EU energy policy only when a crisis occurs, like the one in the winter of 2009. We can say with justified concern that things cannot continue in this manner. This is why I welcome Mrs Vălean's report and regard it as an important step towards creating a common European energy policy. It goes without saying that the adoption of a number of directives and regulations for the energy sector will create the necessary conditions for devising such a common policy. I think that we are close to the point where we can even start talking about an agreement on creating an EU energy community. The introduction of a notification system for investment projects in the energy sector in each individual Member State will enable the Commission to obtain the full picture of how the EU's energy infrastructure is developing, while also guiding the countries towards resolving the weakest, problematic areas. This will help achieve a satisfactory, reliable infrastructure capable of both supporting the operation of the internal energy market and alleviating the consequences of crises which occur. The most important fact is that a satisfactory common European energy infrastructure is a prerequisite for a common EU internal energy policy, which the European Parliament has insisted on in a number of its documents.